Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of March 12, 2014 (this
“First Amendment”), is entered into among OLD DOMINION ELECTRIC COOPERATIVE, a
Virginia utility aggregation cooperative (“ODEC”), the lenders party hereto (the
“Lenders”), the Issuing Lenders party hereto, and Wells Fargo Bank, National
Association, a national banking association, as Swingline Lender party hereto
and the administrative agent for the Lenders (the “Administrative Agent”).

RECITALS

A. ODEC, the Lenders party thereto, the Issuing Lenders party thereto, the
Swingline Lender party thereto and the Administrative Agent are parties to that
certain Credit Agreement, dated as of November 21, 2011 (the “Credit
Agreement”). Capitalized terms used herein without definition shall have the
meanings given to them in the Credit Agreement as they may be amended pursuant
to this First Amendment.

B. ODEC, the Lenders, the Issuing Lenders, the Swingline Lender and the
Administrative Agent have agreed to make certain amendments to the Credit
Agreement on the terms and conditions set forth herein.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Section 1.01 of the Credit Agreement (Defined Terms).

(a) The following additional defined terms are hereby added to Section 1.01 of
the Credit Agreement in appropriate alphabetical order:

(i) “First Amendment” means the First Amendment to Credit Agreement, dated as of
March 12, 2014, among ODEC, the Lenders party thereto, and the Administrative
Agent.

(ii) “First Amendment Effective Date” has the meaning given to such term in
Article II of the First Amendment.



--------------------------------------------------------------------------------

(b) The pricing grid in the definition of “Applicable Margin” is hereby amended
and restated in its entirety as follows:

 

Level

   Moody’s
Debt
Rating    S&P
Debt
Rating    Fitch
Debt
Rating    Commitment
Fee     LIBOR
Margin     Base Rate
Margin  

I

   ³ Aa3    ³ AA-    ³ AA-      0.050 %      0.90 %      0.00 % 

II

   A1    A+    A+      0.075 %      0.95 %      0.00 % 

III

   A2    A    A      0.100 %      1.00 %      0.00 % 

IV

   A3    A-    A-      0.125 %      1.10 %      0.10 % 

V

   Baal    BBB+    BBB+      0.200 %      1.25 %      0.25 % 

VI

   £ Baa2    £ BBB    £ BBB      0.300 %      1.50 %      0.50 % 

(c) In the definition of “Applicable Margin”, the reference to “Level VII” in
the second paragraph following the pricing grid is hereby deleted and replaced
with “Level VI.”

(d) The parenthetical phrase “(or any applicable successor page)” set forth in
each of paragraphs (a) and (b) in the definition of “LIBOR” is hereby deleted
and replaced with “(or on any successor page of such service, or if such service
ceases to be available, on such successor service providing comparable rate
quotations applicable to Dollar deposits in the London interbank market as may
be designated by the Administrative Agent from time to time).”

(e) The parenthetical phrase “(or any applicable successor page)” set forth in
the definition of “LIBOR Market Index Rate” is hereby deleted and replaced with
“(or on any successor page of such service, or if such service ceases to be
available, on such successor service providing comparable rate quotations
applicable to Dollar deposits in the London interbank market as may be
designated by the Administrative Agent from time to time).”

(f) The definition of “Maturity Date” is amended and restated in its entirety as
follows:

“Maturity Date” means the later of (i) March 5, 2019 and (ii) if maturity is
extended pursuant to Section 2.23, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

1.2 Amendments to Section 2.04(i) of the Credit Agreement (Interim Interest).
Section 2.04(i) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(i) Interim Interest. If any Issuing Lender shall make any LC Disbursement,
then, unless ODEC shall reimburse such LC Disbursement in full on the date such
LC Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such LC Disbursement is made to but excluding
the date that ODEC reimburses such LC Disbursement, at the rate per annum then
applicable to Syndicated Base Rate Loans; provided that, if ODEC fails to
reimburse such LC Disbursement when due pursuant to Section 2.04(f), then
Section 2.11(d) shall apply. Interest accrued pursuant to this paragraph shall
be for account of the applicable Issuing Lender, except that interest accrued on
and after the date of payment by any Lender pursuant to Section 2.04(f) to
reimburse the applicable Issuing Lender shall be for account of such Lender to
the extent of such payment.

 

2



--------------------------------------------------------------------------------

1.3 Amendments to Section 3.04 of the Credit Agreement (Financial Condition: No
Material Adverse Change). Sections 3.04(a) and (b) of the Credit Agreement are
hereby amended and restated in their entirety as follows:

(a) Financial Condition. ODEC has heretofore furnished to the Lenders its
consolidated balance sheet and statements of revenue, expenses and patronage
capital, comprehensive income and cash flows as of and for the fiscal year ended
December 31, 2012, contained in an audited report of independent public
accountants of nationally recognized standing. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of ODEC and its Subsidiaries as of such date and for
such period in accordance with GAAP.

(b) No Material Adverse Change. Since December 31, 2012, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect, except as disclosed in
ODEC’s annual report on Form 10-K for the year ended December 31, 2012, or
ODEC’s quarterly report on Form 10-Q for the nine months ended September 30,
2013, copies of which have been provided to the Lenders (but excluding any risk
factors or forward–looking disclosures set forth under the heading “Risk
Factors” or under the heading “Special Note Regarding Forward–looking
Statements,” and any other disclosures that are cautionary, predictive or
forward–looking in nature, in any such report).

1.4 Amendments to Section 3.11 of the Credit Agreement (ERISA). Sections 3.11 of
the Credit Agreement is hereby amended by deleting the date “September 30, 2011”
set forth therein and substituting therefor the date “December 31, 2012.”

1.5 Amendments to Section 9.01 of the Credit Agreement (Notices). Sections
9.01(a)(ii) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(ii) if to the Wells Fargo Bank, acting as Administrative Agent, Issuing Lender
or Swingline Lender, Wells Fargo Bank, National Association, 1525 West W.T.
Harris Blvd. Mail Code: D1109-019, Charlotte, North Carolina 28262 Attention:
Syndication Agency Services Telephone: (704) 590 2706; Facsimile: (704) 590
2790; E-mail: agencyservices.requests@wellsfargo.com; with a copy to Wells Fargo
Government and Institutional Banking, 360 Interstate North Parkway, 5th Floor,
MAC G0147-054, Atlanta, GA 30339, Attention: Patrick Hennessey, Telephone:
(678) 589-4341, Telecopy: (678) 589-4315, E-mail:
patrick.hennessey@wellsfargo.com:

 

3



--------------------------------------------------------------------------------

1.6 Amendments to Schedule I to the Credit Agreement. Schedule I to the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

Lender

   Commitment  

CoBank, ACB

   $ 150,000,000   

Wells Fargo Bank, National Association

   $ 100,000,000   

Bank of America, N.A.

   $ 100,000,000   

JPMorgan Chase Bank, N.A.

   $ 75,000,000   

PNC Bank, National Association

   $ 75,000,000      

 

 

 

Total

   $ 500,000,000.00      

 

 

 

ARTICLE II

CONDITIONS OF EFFECTIVENESS

This First Amendment shall become effective as of the date (such date being
referred to as the “First Amendment Effective Date”) when, and only when, each
of the following conditions precedent shall have been satisfied:

2.1 Execution of Loan Documents. The Administrative Agent (or its counsel) shall
have received executed counterparts of this First Amendment from each Lender and
ODEC, each of which shall be originals or an electronic format acceptable to the
Administrative Agent (followed promptly by originals) unless otherwise
specified.

2.2 Legal Opinion. The Administrative Agent shall have received a favorable
written opinion of legal counsel for ODEC, dated the First Amendment Effective
Date and addressed to the Administrative Agent and the Lenders, which opinion
shall be in form and substance reasonably acceptable to the Administrative
Agent.

2.3 Secretary’s Certificate. The Administrative Agent shall have received a
certificate of the secretary or an assistant secretary of ODEC, dated the First
Amendment Effective Date and in form and substance reasonably satisfactory to
the Administrative Agent, certifying (A) (i) that attached thereto is a true and
complete copy of the articles of incorporation

 

4



--------------------------------------------------------------------------------

and all amendments thereto of ODEC, certified by the Virginia State Corporation
Commission, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws of ODEC, as then in effect and as in effect at all times from the date on
which the resolutions referred to in clause (iii) below were adopted to and
including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors of ODEC,
authorizing the execution, delivery and performance of this First Amendment, and
(B) as to the incumbency and genuineness of the signatures of the officers of
ODEC executing this First Amendment, and attaching all such copies of the
documents described above.

2.4 Good Standing Certificate. The Administrative Agent shall have received a
certificate as of a recent date of the good standing of ODEC from the Virginia
State Corporation Commission.

2.5 Representations and Warranties. The representations and warranties set forth
in Article III hereto and in the Credit Agreement shall be true and correct on
and as of the First Amendment Effective Date (other than such representations
and warranties that relate to a specific date, in which case such
representations and warranties shall be true and correct as of such specific
date).

2.6 No Default. No Default or Event of Default shall have occurred and be
continuing both immediately before and after the First Amendment Effective Date.

2.7 Fees. ODEC shall have paid: (i) to the Administrative Agent, for the account
of each Lender, an upfront fee, payable on the First Amendment Effective Date,
equal to the sum of (A) 0.12% of that portion of such Lender’s final allocated
Commitment as of the First Amendment Effective Date that is equal to or less
than the amount of such Lender’s Commitment immediately prior to the First
Amendment Effective Date and (B) 0.15% of the balance of such Lender’s final
allocated Commitment as of the First Amendment Effective Date, if any, (ii) to
CoBank, in its capacity as a Lead Arranger, such fees as CoBank and ODEC have
separately agreed to pursuant to the fee letter, dated February 14, 2014 among
CoBank and ODEC, (iii) to Wells Fargo Securities, LLC, in its capacity as a Lead
Arranger, such fees as Wells Fargo Securities, LLC and ODEC have separately
agreed to pursuant to the fee letter, dated February 19, 2014, among Wells Fargo
Securities, LLC and ODEC and (iv) all reasonable out of pocket costs and
expenses of the Lead Arrangers and the Administrative Agent in connection with
the preparation, negotiation and execution of this First Amendment (including
the reasonable fees and expenses of Robinson, Bradshaw & Hinson, P.A. as counsel
to the Administrative Agent).

2.8 Financial Information. The Administrative Agent shall have received a copy
of ODEC’s most recent financial forecast and such financial information
regarding ODEC as the Administrative Agent shall have reasonably requested.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

ODEC hereby represents and warrants to the Administrative Agent, each Issuing
Lender and each Lender that (i) the representations and warranties of ODEC set
forth in the Credit Agreement and in the other Loan Documents (as amended by
this First Amendment) are true and correct in all respects (or, in case of any
representation or warranty that is not qualified by a Material Adverse Effect
qualifier, in all material respects), on and as of the First Amendment Effective
Date (except where such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all respects as of such earlier date (or, in case of any
representation or warranty that is not qualified by a Material Adverse Effect
qualifier, in all material respects as of such earlier date)), (ii) this First
Amendment has been duly authorized, executed and delivered by ODEC and
constitutes the legal, valid and binding obligation of ODEC, enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and (iii) no
Default or Event of Default shall have occurred and be continuing on the First
Amendment Effective Date, both immediately before and after giving effect to
this First Amendment.

ARTICLE IV

ACKNOWLEDGEMENT AND CONFIRMATION

ODEC hereto hereby confirms and agrees that, after giving effect to this First
Amendment, the Credit Agreement and the other Loan Documents remain in full
force and effect and enforceable against ODEC in accordance with their
respective terms and shall not be discharged, diminished, limited or otherwise
affected in any respect, and the amendments contained herein shall not, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Obligations evidenced by
or arising under the Credit Agreement or the other Loan Documents, which shall
not in any manner be impaired, limited, terminated, waived or released, but
shall continue in full force and effect. ODEC represents and warrants to the
Lenders that it has no knowledge of any claims, counterclaims, offsets, or
defenses to or with respect to the Obligations, or if ODEC has any such claims,
counterclaims, offsets, or defenses to the Loan Documents or any transaction
related to the Loan Documents, the same are hereby waived, relinquished, and
released in consideration of the execution of this First Amendment. This
acknowledgement and confirmation by ODEC is made and delivered to induce the
Administrative Agent and the Lenders to enter into this First Amendment, and
ODEC acknowledges that the Administrative Agent and the Lenders would not enter
into this First Amendment in the absence of the acknowledgement and confirmation
contained herein.

 

6



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.1 Governing Law. This First Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York.

5.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
First Amendment. Any reference to the Credit Agreement or any of the other Loan
Documents herein or in any such documents shall refer to the Credit Agreement
and Loan Documents as amended hereby. This First Amendment is limited as
specified and shall not constitute or be deemed to constitute an amendment,
modification or waiver of any provision of the Credit Agreement except as
expressly set forth herein. This First Amendment shall constitute a Loan
Document under the terms of the Credit Agreement.

5.3 Expenses. ODEC agrees on demand (i) to pay all reasonable fees and expenses
of counsel to the Administrative Agent, and (ii) to reimburse the Administrative
Agent for all other reasonable out-of-pocket costs and expenses, in each case,
in connection with the preparation, negotiation, execution and delivery of this
First Amendment and the other Loan Documents delivered in connection herewith.

5.4 Severability. To the extent any provision of this First Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this First Amendment in any jurisdiction.

5.5 Successors and Assigns. This First Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto. No assignment of any right or obligation arising
under this First Amendment may be made except as would be permitted under
Section 9.04 of the Credit Agreement, and any purported assignment not in
conformity with such provision shall be null and void.

5.6 Construction. The headings of the various sections and subsections of this
First Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.

5.7 Counterparts. This First Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this First Amendment by facsimile or by
electronic mail in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this First Amendment.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

BORROWER: OLD DOMINION ELECTRIC COOPERATIVE By:  

/s/ Robert L. Kees

Name:   Robert L. Kees Title:  
Senior Vice President and Chief Financial Officer

(signatures continue on following page)

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, individually, as Lender, as
Issuing Lender, as Swingline Lender and as Administrative Agent By:  

/s/ Patrick Hennessey

Name:   Patrick Hennessey Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COBANK, ACB, as Syndication Agent and a Lender By:  

/s/ Jeffrey E. Childs

  Name:   Jeffrey E. Childs   Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as Documentation Agent and a Lender By:  

/s/ Stephanie R. Pendleton

  Name:   Stephanie R. Pendleton   Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Documentation Agent and a Lender
By:  

/s/ Heather Talbott

  Name:   Heather Talbott   Title:   Executive Director

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Documentation Agent and a Lender By:  

/s/ Byron Barnes

  Name:   Byron Barnes   Title:   Assistant Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 3.03

Governmental Approvals

Attached hereto is the Federal Energy Regulatory Commission Order in Docket No.
ES13-55-000, issued November 15, 2013.

No other Governmental Approvals are required in connection with this
Transaction.



--------------------------------------------------------------------------------

Schedule 3.06

Disclosed Matters

None.



--------------------------------------------------------------------------------

Schedule 3.14

Wholesale Power Contracts

 

1. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Rappahannock Electric Cooperative.

 

2. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Shenandoah Valley Electric Cooperative.

 

3. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Delaware Electric Cooperative, Inc.

 

4. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Choptank Electric Cooperative, Inc.

 

5. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Southside Electric Cooperative.

 

6. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and A&N Electric Cooperative.

 

7. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Mecklenburg Electric Cooperative.

 

8. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Prince George Electric Cooperative.

 

9. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Northern Neck Electric Cooperative.

 

10. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and Community Electric Cooperative.

 

11. Second Amended and Restated Wholesale Power Contract, dated as of January 1,
2009, by and between ODEC and BARC Electric Cooperative.



--------------------------------------------------------------------------------

Schedule 4.01(b)(i)

Indebtedness

Long-Term Secured Indebtedness

 

    

Outstanding Amount

(in thousands)

December 31, 2013

 

$50,000,000 principal amount of 2013 Series A Bonds due 2043 at an interest rate
of 4.21%

   $ 50,000   

$50,000,000 principal amount of 2013 Series B Bonds due 2043 at an interest rate
of 4.36%

   $ 50,000   

$90,000,000 principal amount of 2011 Series A Bonds due 2040 at an interest rate
of 4.83%

   $ 81,000   

$165,000,000 principal amount of 2011 Series B Bonds due 2040 at an interest
rate of 5.54%

   $ 165,000   

$95,000,000 principal amount of 2011 Series C Bonds due 2050 at an interest rate
of 5.54%

   $ 87,875   

$250,000,000 principal amount of 2003 Series A Bonds due 2028 at an interest
rate of 5.676%

   $ 156,247   

$300,000,000 principal amount of 2002 Series B Bonds due 2028 at an interest
rate of 6.21%

   $ 187,500   

The collateral for the Long Term Secured Indebtedness is the Indenture.

  

Short-Term Unsecured Indebtedness

ODEC has no short-term unsecured Indebtedness outstanding.



--------------------------------------------------------------------------------

Schedule 4.01(b)(ii)

Subsidiaries

None.